Citation Nr: 0843861	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.  He died in April 2004 at the age of 59, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran died in April 2004.  According to the 
original Certificate of Death, the cause of death was listed 
as pancreatic cancer.

3.  The veteran's ampullary carcinoma, also diagnosed as 
pancreatic cancer, with metastasis to the liver, is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  

4.  At the time of the veteran's death, service connection 
was not established for any disability.  

5.  The veteran's death is unrelated to his military service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.102, 3.159, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In the present case, the appellant contends that the 
veteran's exposure to Agent Orange in service played a role 
in his death.  The Board recognizes that, because he had 
qualifying service in Vietnam, exposure to Agent Orange is 
presumed.  However, pancreatic cancer is not on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, the claim for presumptive service connection on the 
basis of Agent Orange exposure must necessarily be denied.

The Board has also considered the appellant's claim on a 
direct service-connection basis but finds that the competent 
evidence does not establish an etiological relationship 
between service, including in-service exposure to Agent 
Orange, and the pancreatic cancer that resulted in the 
veteran's death.  

In this case, the Certificate of Death listed the cause of 
death as pancreatic cancer, with no other diseases or 
injuries listed as contributing to his cause of death.  
Moreover, service treatment records did not reveal any 
complaints of, or treatment for, any chronic disability of 
the pancreas or endocrine system.  While he reported having 
had jaundice in the 5th grade during his service enlistment 
examination in March 1963, physical examination revealed 
"normal" findings of the abdomen and endocrine system.  
Moreover, "normal" findings were again noted for the 
abdomen and endocrine system upon separation from service in 
February 1967.     

Further, the medical evidence does not show a diagnosis of 
cancer for many years after service.  In was not until April 
2002 that the veteran was first diagnosed with ampullary 
carcinoma, for which he underwent a pancreaticoduodenectomy 
and cholecystectomy.  According to an April 2002 surgical 
report, he presented with complaints of jaundice for a period 
of five to six weeks prior to the surgery.  Moreover, the 
specific diagnosis of pancreatic cancer with involvement of 
the liver was first discussed in a May 2003 abdominal CT 
scan.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1967) and the initial 
symptomatology (jaundice) associated with a diagnosis of 
cancer in 2002 (nearly a 35-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Further, the appellant does not allege, and the evidence of 
record does not otherwise indicate, that the veteran incurred 
pancreatic cancer in service or that symptoms of cancer were 
continuous after service.  As such, the evidence does not 
support a finding that ampullary carcinoma or pancreatic 
cancer was related to active duty based on continuity of 
symptomatology.  
  
With regard to the appellant's lay assertion that the 
veteran's death was related to exposure to herbicides during 
active duty service, the Board notes that there is no 
indication that she possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for the statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the Board does not question the sincerity of her 
contentions, lay persons such as the appellant are not 
considered competent to offer medical opinions regarding 
medical causation or medical diagnosis. 

The appellant's contentions, along with the internet 
documentation she submitted in support of her claim, have 
been carefully considered but are outweighed by the absence 
of any medical evidence suggesting an actual causal 
connection in this case between herbicide exposure and the 
veteran's prostate cancer.  The record simply contains no 
competent evidence relating pancreatic cancer to service.  
Therefore, the Board finds that the weight of the evidence 
demonstrates that his pancreatic cancer is unrelated to 
service, including exposure to herbicides in Vietnam.  

Next, the Board points out that the veteran was not service-
connected for pancreatic cancer or any other disability at 
the time of his death.  Thus, there is no basis for finding 
that any other service-connected disability may have caused 
or materially or substantially contributed to the cause of 
his death.

Having found that the veteran's pancreatic cancer is 
unrelated to service and that a service-connected disability 
did not otherwise contribute substantially or materially to 
his death, the Board finds that the cause of the veteran's 
death is not related to service.  In conclusion, the Board 
finds that equipoise is not shown, and the benefit of the 
doubt rule does not apply.  As the weight of the evidence is 
against the claim, the Board is unable to grant the benefits 
sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for Dependents Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 38 U.S.C.A. 
§ 5103(a)-compliant notice.  
 
In this case, the Board recognizes that notice letters 
provided to the appellant in November 2004 and May 2005 do 
not meet all three requirements of Hupp and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below. 
  
In this case, because the veteran was not service-connected 
for any disability at the time of his death, the Hupp 
requirements of (1) providing the appellant with a list of 
service-connected disabilities and (2) informing her of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition are 
inapplicable in this instance.  As any issues relating to a 
previously service-connected disability are moot under these 
facts, there is no prejudice in the RO's failure to discuss 
previously service connected disabilities in this context.  

Moreover, the appellant was provided with additional 
correspondence regarding what was needed to support her DIC 
claim, fulfilling the requirements of Hupp.  Specifically, 
the RO provided her with an SOC in March 2006 explaining the 
evidence and information required to substantiate a DIC claim 
based on a condition that had not yet been previously 
service-connected.  For example, the RO provided her with the 
criteria for establishing presumptive service connection for 
pancreatic cancer on the basis of exposure to herbicides in 
service.  

Based on this evidence, the appellant was advised of the 
information necessary to evaluate her DIC claim.  Therefore, 
she can be expected to understand from the various letters 
from the RO what was needed to support her claim for DIC 
benefits.

Moreover, the appellant demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, in a December 
2004 statement, she alleged a causal connection between the 
veteran's pancreatic cancer and his exposure to herbicides in 
Vietnam.  Furthermore, she also submitted internet materials 
discussing the relationship between exposure to dioxin and 
cancer.  These statements demonstrate her actual knowledge in 
understanding of the information necessary to support a DIC 
claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records of the veteran when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, the RO associated private medical evidence with 
the claims file, and the appellant provided a copy of the 
death certificate and submitted written statements and 
internet articles on her behalf.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


